         Case 1:19-cr-00571-VEC Document 64 Filed 04/28/21 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, NY 10007


                                                     April 28, 2021

BY ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. John Lambert, 19 Cr. 571 (VEC)

Dear Judge Caproni:

       The Government respectfully writes in response to the Court’s April 23, 2021 order (the
“April 23 Order”) in the above-captioned case, in which the Court directed the Government to
answer certain questions and otherwise provide information relevant to the defendant’s sentencing
hearing, which is currently scheduled for May 11, 2021, at 11:00 a.m. The Court’s questions and
the Government’s responses thereto appear below.

   1. What are the components of the forfeiture amount?

        As the Government has described in previous submissions, the primary way in which the
Government identified the victims of the offense committed by the defendant was through records
that the Government obtained related to a PayPal Holdings, Inc. (“PayPal”) account (the “PayPal
Account”) that the defendant used in furtherance of his fraud. The defendant used the PayPal
Account to receive payments from individuals and entities who had hired the defendant (using his
alias, “Eric Pope”) and his fictitious law firm (“Pope & Dunn”) or consulting firm (“Headline
Consulting”) to provide supposed legal services. The PayPal Account was in the name of Headline
Consulting.

       After the defendant pleaded guilty, the Government and defense counsel met and conferred
regarding which if any payments reflected in the PayPal Account records were unrelated to the
defendant’s offense. The parties agreed that a small number of the payments were unrelated—
primarily, payments that the defendant made to himself from another account, or that a family
member who was not involved in the offense made to the defendant. The forfeiture amount
included in the defendant’s plea agreement was calculated by subtracting the foregoing payments
from the total payments, which yielded a forfeiture amount of $46,654.50.

        After the defendant’s guilty plea, the Government learned that Mr. W. Penn Little was also
a victim of the defendant’s offense, and that the defendant had defrauded Mr. Little of $480. Thus,
the Government added $480 to the forfeiture amount contained in the plea agreement, which
          Case 1:19-cr-00571-VEC Document 64 Filed 04/28/21 Page 2 of 3

 April 28, 2021                                                                              Page 2
 19 Cr. 571 (VEC)

yielded a forfeiture amount of $47,134.50, the amount encompassed by the proposed consent order
of forfeiture that the parties signed and submitted to the Court on February 26, 2021.

   2. Did any of the victims make victim impact statements, other than Penn Little? The
      Government must also confirm that all victims have been informed (a) that the
      sentencing has been adjourned to Tuesday, May 11, 2021, at 11:00 A.M.; (b) that
      they may attend and make a statement, either in person or remotely; and (c) that
      they may participate remotely by using the dial in information listed on page 10 of
      the Court’s January 28, 2021 Order, Dkt. 57.

         In or about 2019, the Government sent a victim notification letter to any victim listed in
the PayPal Account records who could be identified based on information contained in the records
or other information obtained during the Government’s investigation. The Government
subsequently followed up with certain such victims by email and phone on several occasions. The
eight victims who responded to the Government’s communications, and who provided information
sufficient to confirm that they were victims of the defendant’s offense, were listed in Schedule A
to the proposed consent order of restitution that the parties signed and submitted to the Court on
February 26, 2021, and which the Government requested be filed under seal. For purposes of this
letter, the victims listed in Schedule A will be referred to sequentially and numerically, such that
the first victim listed in Schedule A will be referred to as “Victim-1,” the second as “Victim-2,”
and so forth.

        As sentencing approaches, the Government has attempted to contact the eight listed victims
to inform them of the participatory and related rights that the Court described in the April 23 Order.
The Government has successfully contacted Victim-1, Victim-2, Victim-3, and Victim-8, and
informed them of such rights. Victim-4 is Mr. Little, who has been actively participating in this
case and monitoring the docket. The Government has left messages for Victim-5 and Victim-6.
The Government has been unsuccessful in its attempts to contact or leave a message for Victim-7.
The Government will continue attempting to contact Victim-5, Victim-6, and Victim-7 in the
approximately two weeks before sentencing.

        Of the listed victims whom the Government has contacted, only Victim-3 has indicated
that they are interested in submitting a victim impact statement to the Court. Victim-3 has
informed the Government that they will send the Government such a statement by on or before
May 3, 2021, which the Government will send to the Court, and publicly file on the docket with
any appropriate redactions.




                                                  2
       Case 1:19-cr-00571-VEC Document 64 Filed 04/28/21 Page 3 of 3

April 28, 2021                                                                 Page 3
19 Cr. 571 (VEC)

  3. Was Mr. Lambert’s co-conspirator prosecuted? If so, the Government must
     provide information about his sentence and any restitution order.

     The defendant’s co-conspirator was not prosecuted.



                                         Respectfully submitted,

                                         AUDREY STRAUSS
                                         United States Attorney



                                     by: _____________________________
                                         Benjamin Woodside Schrier
                                         Assistant United States Attorney
                                         Southern District of New York
                                         (212) 637-1062




                                            3
